Citation Nr: 0809871	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  04-16 661A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for progressive 
proliferative glomerulonephritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his mother


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1999 to 
February 2003. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The veteran testified before the undersigned Acting Veterans 
Law Judge in August 2005.

In August 2006 the Board remanded the issue on appeal to the 
RO via the Appeals Management Center (AMC) for further 
development.


FINDINGS OF FACT

1.  Progressive proliferative glomerulonephritis was not 
noted at the time of entry into active duty, and the veteran 
is presumed to have been in sound condition.  

2.  The evidence of record does not established that 
progressive proliferative glomerulonephritis clearly and 
unmistakably existed prior to service.

3.  The presumption of soundness has not been rebutted.

4.  Resolving all reasonable doubt in favor of the veteran, 
progressive proliferative glomerulonephritis was incurred 
during service.   


CONCLUSION OF LAW

Progressive proliferative glomerulonephritis was incurred in 
service.  38 U.S.C.A. §§ 1111, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2007).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002).  

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  See 38 U.S.C.A. § 1111 
(West 2002); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  
The presumption of sound condition provides:

[E]very veteran shall be taken to have 
been in sound condition when examined, 
accepted, and enrolled for service, 
except as to defects, infirmities, or 
disorders noted at the time of 
examination, acceptance, and enrollment, 
or where clear and unmistakable evidence 
demonstrates that the injury or disease 
existed before acceptance and enrollment 
and was not aggravated by such service.

38 U.S.C.A. § 1111; see also 38 C.F.R. § 3.304(b) (2003).

This presumption attaches only where there has been an 
induction examination in which the later complained-of 
disability was not detected.  See Bagby, 1 Vet. App. at 227.

To rebut the presumption of sound condition under 38 U.S.C. § 
1111, VA must show by clear and unmistakable evidence that 
(1) the condition existed prior to service, and (2) the 
condition was not aggravated by service.  The claimant is not 
required to show that the condition increased in severity in 
service before VA's duty under the second prong of the 
rebuttal standard attaches; since 38 C.F.R. § 3.304(b) 
conflicts with 38 U.S.C.A. § 1111, the C.F.R. section is 
invalid and should not be followed.  VAOPGCPREC 003-03 (July 
16, 2003).  

The United States Court of Appeals for Veterans Claims 
(Court) has defined the word "unmistakable" as an item 
cannot be misinterpreted and misunderstood, i.e., it is 
undeniable."  Vanerson, 12 Vet. App. at 258 (quoting 
WEBSTER'S NEW WORLD DICTIONARY 1461 (3rd Coll. Ed. 1988)).  See 
also Crippen v. Brown, 9 Vet. App. 412 (196).

The veteran's service medical records revealed that in 
December 2002 the veteran was diagnosed with kidney 
progressive proliferative glomerulonephritis IgA nephropathy.  
His service medical records indicate that he first complained 
of hematuria in July 2000; an x-ray was conducted and a 
kidney ultrasound biopsy was normal.  The veteran again 
complained of hematuria in June 2001 which revealed 
hemorrhagic cystitis, resolving and improved.  In August 
2001, he complained of the same symptoms and was diagnosed 
with bleeding consistent with a urinary tract infection.  A 
June 2002 diagnosis was hematuria and a September 2002 
ultrasound revealed an unremarkable study of the kidneys.

In an October 2002 report a private nephrologists indicated 
the veteran had hematuria and proteinuria with active urinary 
sediment.  He noted the veteran had a strong family history 
in that his father had end-stage kidney disease secondary to 
membranoproliferative glomerulonephritis type II.  He also 
stated that this "certainly may suggest a hereditary form of 
kidney disease."  He diagnosed the veteran with IgA 
glomerulonephritis.

A November 2002 Medical Evaluation Board determination and a 
December 3, 2002, Physical Evaluation Board determination 
both indicated that the veteran incurred his kidney disorder 
in service.  However, a December 19, 2002, Physical 
Evaluation Board determination indicated that the veteran's 
kidney disorder must have existed prior to service because 
the first symptoms emerged during basic training. It also 
stated that the kidney disorder was not permanently 
aggravated in service and increased only to the extent of its 
accepted normal and natural progress.

At the veteran's July 2007 VA examination, the VA examiner 
stated that the veteran had current IgA nephropathy with 
persistent significant proteinuria and microscopic hematuria 
on current urinalysis.  The VA examiner stated that the 
claims file did not have medical records prior to 2001; 
however, he stated that all available records report that 
frank hematuria dated to basic training.  He stated that the 
development of frank hematuria could "almost certainly be 
preceded by a period of asymptomatic disease suggesting that 
the veteran's condition predated basic training."  He 
concluded it was more likely than not that the onset of IgA 
nephropathy predated military service although more precise 
estimate of date of onset was not possible. 

The VA examiner stated there was no evidence in the military 
records of any unusual stresses during military service, such 
as hypovolemia with acute renal failure, which would have 
caused IgA nephropathy, an idiopathic condition to progress 
beyond it usual natural history.  Current renal function 
remained relatively well preserved, therefore, it was more 
likely than not that there was no accelerated progression 
during active duty beyond the usual natural history of IgA 
nephropathy.  

After careful review of the evidence of record, the Board 
finds that the presumption of soundness cannot be rebutted.  
As stated above, in order to rebut the presumption of 
soundness, VA must show by clear and unmistakable evidence 
both that the disability existed prior to service and was not 
aggravated during service.  The former cannot be shown based 
on the evidence of record.  For example, the October 2002 
private nephrologist stated that the diagnosis of IgA 
glomerulonephritis "certainly may suggest a hereditary form 
of kidney disease."  In the July 2007 VA examination report, 
the examiner stated that the development of frank hematuria 
during basic training could "almost certainly be preceded by 
a period of asymptomatic disease suggesting that the 
veteran's condition predated basic training."  Such 
terminology by both physicians does not establish by "clear 
and unmistakable evidence" that progressive proliferative 
glomerulonephritis IgA nephropathy existed prior to service.  
Rather, these opinions show that it is possible and/or 
probable that such disease process began prior to service, 
but that is insufficient to rebut the presumption of 
soundness.  Again, that threshold is that the disease process 
clearly and unmistakably existed prior to service.  That 
standard cannot be met here.  Thus, because VA is unable to 
rebut this first requirement, it need not reach the issue of 
aggravation.  

The diagnosis of progressive proliferative glomerulonephritis 
was shown during the veteran's service.  The Medical 
Evaluation Board had initially determined that the veteran 
had incurred kidney disease during service.  It subsequently 
determined that the disease existed prior to service and was 
not aggravated during service.  Because the presumption of 
soundness has not been rebutted and kidney disease was first 
shown in service, resolving all reasonable doubt in favor of 
the veteran, service connection for progressive proliferative 
glomerulonephritis is warranted.  


ORDER

Service connection for progressive proliferative 
glomerulonephritis is granted.



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


